Chapman, C. J.
The language of Gen. Sts. c. 97, § 5, is, that an action against an administrator is barred unless it is commenced within two years “ from the time of his giving bond.” This peculiar phraseology has been construed in Bigelow v. Willson, 1 Pick. 485, 494, and Judge Wilde there says that “ the words, ‘ time of executing the deed,’ used in the statute, mean, in legal acceptation, the day of delivery, which is the same as ‘ the date,’ or ‘ the day of the date.’ ” We find nothing to conflict with this decision as to this particular phraseology, and think it applies to this case, the same phraseology being used in the statute. Case to be sent to an auditor.